Case 1:19-cv-03713-PAB-STV Document 81 Filed 08/03/20 USDC Colorado Page 1 of 11




                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF COLORADO

  J.L., an individual,                                CIVIL ACTION NO. 1:19-CV-03713-PAB-STV

                     Plaintiff,
                                    Chief Judge Philip A. Brimmer
  BEST WESTERN INTERNATIONAL, INC.; Magistrate Judge Scott T. Varholak
  HYATT CORPORATION; WYNDHAM
  HOTELS AND RESORTS, INC.; AND
  MARRIOTT INTERNATIONAL, INC.;

                     Defendants.

   DEFENDANT BEST WESTERN INTERNATIONAL, INC.’S REPLY MEMORANDUM
     FOR ITS MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT

           Defendant Best Western International, Inc. (“BWI”) submits the following memorandum

  in reply to plaintiff’s Response and in further support of its Motion to Dismiss. Plaintiff’s Response

  does not address the numerous pleading deficiencies in her First Amended Complaint. She

  inaccurately alleges that BWI owns and operates the Best Western branded hotel identified in the

  Complaint, and asserts that BWI’s Motion “noticeably lack[ed]…factual support” (Dkt. 77 p. 2,

  n.1), despite the fact that BWI proffered uncontroverted evidence that it does not own or operate

  any hotel or employ anyone at any hotel identified in the Complaint. She fails to provide specificity

  such as dates, time, or facts related to her alleged trafficking at the hotel and makes no attempt to

  establish BWI’s conduct or knowledge regarding her alleged trafficking. The First Amended

  Complaint is an ill-conceived crusade against hotel brands, not the traffickers or actual hotel

  operators or owners who she chose not to sue, and it should be dismissed.

      I.        THE COURT DOES NOT HAVE PERSONAL JURISDICTION OVER BWI.

           Plaintiff’s Response claims BWI failed to provide “documentary evidence” in support of

  its position that the Court lacks personal jurisdiction. See Dkt. 77 at p. 3, n.2. First, it is plaintiff,



  4813-9382-2150.1                                    1
Case 1:19-cv-03713-PAB-STV Document 81 Filed 08/03/20 USDC Colorado Page 2 of 11




  not BWI, who bears the burden of establishing personal jurisdiction. Second, this claim is patently

  false and calls into question whether plaintiff’s Response was made in good faith. Public records

  the Court can consider from Arapahoe County and the membership agreement with the property

  owner likewise shows that BWI does not own, operate, control or supervise this location or employ

  anyone at the hotel show that BWI does not own the property identified in the Complaint. See Dkt.

  71-1 – 3. Plaintiff acknowledges the Court may consider these materials (Dkt. 77 at p. 3), yet fails

  to address them, and instead relies on conclusory assertions and superseded caselaw.

           For example, Plaintiff cites Archangel Diamond Corp. v. Lukoil, 123 P.3d 1187 (Colo.

  2005), a case decided almost a decade before the Supreme Court refashioned its general

  jurisdictional analysis in Diamler AG v. Bauman, 571 U.S. 117 (2014) and BNSF Railway Co. v.

  Tyrrell, 137 S. Ct. 1549 (2017). In Archangel, the Colorado Supreme Court declined to extend

  specific personal jurisdiction over out of state defendants, but found general personal jurisdiction

  based on one defendant’s purported ownership of a gas station within the state. Id. at 1201.

  Plaintiff’s reliance on Archangel is improper. Under BNSF, a plaintiff must establish that the

  defendant is “at home” in the forum state to assert general jurisdiction. See BNSF, 137 S. Ct. at

  1553. Contrary to Archangel and Plaintiff’s Response, general jurisdiction does not exist merely

  because an out-of-state corporation does business in the forum, even if that business is extensive

  or it has continuous and systematic activity in a state. Goodyear Dunlop Tires Operations, S.A. v.

  Brown, 564 U.S. 915, 919 (2011); see BASF Corp. v. Willowood, LLC 359 F. Supp. 3d 1018, 1027

  (D. Colo. 2019) (defendant not subject to Court’s general jurisdiction as it was not “at home” in

  Colorado, as it lacked incorporation or headquarters in Colorado,); Goodwin v. Hatch, 2018 U.S.

  Dist. LEXIS 80773 at *11 (D. Colo. May 14, 2018) (same). Thus, Plaintiff’s references to Best



  4813-9382-2150.1                                 2
Case 1:19-cv-03713-PAB-STV Document 81 Filed 08/03/20 USDC Colorado Page 3 of 11




  Western’s contacts in Colorado are unavailing to satisfy her burden of establishing personal

  jurisdiction. As for specific jurisdiction, plaintiff has made no showing that this lawsuit arises out

  of BWI’s contacts with the forum.

      II.       PLAINTIFF DOES NOT ALLEGE A PLAUSIBLE TVPRA CLAIM.

            The Complaint asserts a uniform laundry list of conclusory allegations against each

  defendant instead of specific facts against BWI. See Dkt. 71 at pp. 7 – 8. Plaintiff alleges no facts

  that BWI had any contact with or knowledge of plaintiff or her traffickers, or that BWI witnessed

  any signs of abuse or indicators of sex trafficking. Plaintiff’s Response also fails to address crucial

  arguments raised in BWI’s Motion, including the use of shotgun pleadings. Plaintiff’s failure to

  rebut these arguments constitutes her concession on these matters and the Court should dismiss

  the Complaint based on these pleading deficiencies. See Cole v. New Mexico, 58 Fed. Appx. 825,

  829 (10th Cir. 2003) (failure to address issue in response to Motion to Dismiss constitutes waiver);

  see also Bock v. Salt Creek Midstream LLC, 2020 U.S. Dist. LEXIS 124531 at *42 (D. N.M. July

  15, 2020) (“the failure to respond to an argument raised in a motion constitutes consent to grant

  the motion to extent associated with that particular argument.”).

            A. Plaintiff’s Response Abandons Her TVPRA Section 1591 Theory.

            Plaintiff’s First Amended Complaint asserts two claims against BWI under the TVPRA:

  (1) a claim that BWI participated in the trafficking of J.L. in violation of Section 1591 (see Dkt.

  65 at ¶ 146) and (2) a claim that BWI financially benefited from J.L.’s trafficking in violation of

  Section 1595. Id. at ¶ 147. Plaintiff’s Response only addresses the latter, (the “beneficiary” theory

  under Section 1595) and appears to abandon her Section 1591 theory. This is confusing,

  contradictory, and underscores why the Complaint should be dismissed.




  4813-9382-2150.1                                  3
Case 1:19-cv-03713-PAB-STV Document 81 Filed 08/03/20 USDC Colorado Page 4 of 11




             B. Plaintiff First Amended Complaint Cannot Allege Liability Under the TVPRA.

             As to the substance of her claims, Plaintiff’s Response is riddled with misstatements about

  the law and ignores caselaw that undermines her theories of liability. For example, in S.J. v. Choice

  Hotels International, Inc., 19-cv-6071, Dkt. 66 (E.D.N.Y. July 20, 2020), the District Court

  recently ruled that holding a hotel brand liable under the Plaintiff’s theories “makes no sense,”

  stating:

             But plaintiff’s proposed application of §1595’s “should have known” standard
             directly to the hotel franchisors goes one step too far. Specifically, plaintiff argues
             that she “is only required to show that Defendant[s] ‘should have known’ that sex
             trafficking was occurring on [their] property under a negligence standard.” However,
             to conclude that franchisors like Wyndham, Howard Johnson, Inc., and Choice
             Hotels are liable under the TVPRA simply because they were generally aware that
             sex trafficking sometimes occurred on their franchisees’ properties unjustifiably
             bridges the scienter gap between “should have known” and “might have been able to
             guess.” Indeed, under plaintiff’s theory, the liability of franchisors — which are
             further removed from the sex trafficking than the actual hotels are — would be much
             easier proven than the liability of the hotels themselves. This would make no sense.
             If a plaintiff must show, at least, that a franchisee hotel was or should have been
             aware of specific sex trafficking conduct in order to violate the TVPRA, there is no
             interpretive logic by which a franchisor can be held liable under that same statute for
             having only an abstract awareness of sex trafficking in general. S.J., 19-cv-6071,
             Dkt. 66 at *5 (internal citations omitted).

             The S.J. Court reasoned that knowledge or willful blindness of general sex trafficking

  probably does not satisfy the mens rea requirement of the TVPRA. That is, “because plaintiff has

  not alleged that the franchisor defendants had the requisite knowledge of a specific sex trafficking

  venture, they cannot be held directly liable under the TVPRA.” Id. The Court further stated the

  statutory language of the TVPRA does not contain a responsibility to train hotel staff about

  warning signs or what to if such signs appear. Id.; accord B.M. v. Wyndham Hotels & Resorts,

  Inc., 20-cv-00656, Dkt. 80 at p. 11 (“To be clear, the Court does not read section 1595 of TVPRA




  4813-9382-2150.1                                     4
Case 1:19-cv-03713-PAB-STV Document 81 Filed 08/03/20 USDC Colorado Page 5 of 11




  [to] requir[e] hotels or their franchisors to affirmatively stop sex trafficking.”). For these and the

  following reasons her TVPRA claims fail.

                     1. BWI did not “knowingly benefit” from J.L.’s trafficking.

           Plaintiff’s Response claims BWI knowingly benefitted from J.L.’s trafficking in violation

  of Section 1595 because it “receives a percentage of the gross room revenue” generated by its

  franchisees, collects royalty payments, and chose not terminate its contact with the hotel location

  identified in the complaint. Dkt. 77 at p. 8 – 9. BWI does not receive a percentage of the gross

  room revenue from the hotel identified in the Complaint and would have no basis to terminate its

  agreement if it had no knowledge of human trafficking allegedly occurring at the hotel. Numerous

  courts hold that receipt of hotel room rental profits does not constitute a “knowing benefit” under

  the TVPRA. L.W. v. Hilton Worldwide Holdings, Inc., 4:19-cv-4172 at Dkt. 38, p. 25 (S.D. Texas

  Mar. 26, 2020) (“I think the limits [of the ‘knowingly benefit’ requirement] are [the franchisors]

  should have known about what was going on it the hotel”); Id. at p. 28 (“[Congress] did not put

  the ‘should have known’ [requirement] on the benefit itself.”); C.K. v. Wyndham Hotels & Resorts,

  Inc., 3:19-cv-1412 at Dkt. 126, p. 20 (M.D. Fla. July 10, 2020) (establishing the ‘knowingly

  benefit’ element depends on whether defendant “knew or should have known that there was a sex

  trafficking venture.”).

           Plaintiff relies on Gilbert v. United States Olympic Committee, 2019 U.S. Dist. LEXIS

  166957 at *48 – 49 (D. Colo. Sept. 27, 2019) for the proposition that a defendant need not have

  benefited overtly from the trafficking venture to be liable under Section 1959. See Dkt. 77 at p. 9.

  Gilbert, however, addresses application of Section 1595 only as to an underlying claim of forced




  4813-9382-2150.1                                  5
Case 1:19-cv-03713-PAB-STV Document 81 Filed 08/03/20 USDC Colorado Page 6 of 11




  labor and services under Section 1589(a). Gilbert, 2019 U.S. Dist. LEXIS 166957 at *15 – 17.

  There are no allegations in this case about forced labor.

                     2. BWI did not participate in the sex trafficking “venture” of J.L.

           Plaintiff claims that BWI participated in a “venture” with Plaintiff’s trafficker by virtue of

  the trafficker using the hotel. Dkt. 77 at pp. 10-12. This allegation does not constitute a “venture.”

  Participation in a criminal sex trafficking venture under Section 1595(a) requires the commission

  of an affirmative, overt act to further the alleged trafficking. Nonfeasance or failing to intervene

  cannot impose liability. See, e.g., United States v. Afyare, 632 F. Appx. 272, 386 (6th Cir. 2016);

  Bistline v. Parker, 918 F.3d 849, 874 (10th Cir. 2019). See also Dkt. 71 at p. 13. Without explanation,

  plaintiff claims the four recent rulings from the Northern District of Georgia where TVPRA claims

  were dismissed (see Jane Doe 1 v. Red Roof Inns, Inc., 1:19-cv-3840 at Dkt. 282 (N.D. Ga. Apr.

  13, 2020); Jane Doe 2 v. Red Roof Inns, Inc., 1:19-cv-3841 at Dkt. 275 (N.D. Ga. Apr. 13, 2020);

  Jane Doe 3 v. Red Roof Inns, Inc., 1:19-cv-3843 at Dkt. 201 (N.D. Ga. Apr. 13, 2020); Jane Doe

  4 v. Red Roof Inns, Inc., 1:19-cv-3845 at Dkt. 182 (N.D. Ga. Apr. 13, 2020) were incorrectly

  decided (see Dkt. 77 at p. 11). She also relies on caselaw concerning direct liability under Section

  1591, such as Jean-Charles v. Perlitz, 937 F. Supp. 2d 276 (D. Conn. 2013). See Dkt. 77 at p. 11.

  In that case, unlike here, the plaintiff pled specific facts concerning the defendants’ actual

  knowledge of the plaintiff’s sexual abuse, including the allegation that the defendants were

  instructed by a codefendant to refer plaintiff to the codefendant for financial assistance, which the

  codefendant would use as leverage to elicit sexual favors; the Court held those allegations of actual

  knowledge supported an inference of participation in a venture covered by Section 1595. Jean-

  Charles, 937 F. Supp. 2d at 288. The allegations in the Complaint are nothing like those in Jean-



  4813-9382-2150.1                                   6
Case 1:19-cv-03713-PAB-STV Document 81 Filed 08/03/20 USDC Colorado Page 7 of 11




  Charles. There is no evidence BWI rented any rooms to anyone, or that the hotel knew it was

  renting rooms to any traffickers. Thus the allegations are insufficient to establish BWI engaged in

  a venture with plaintiff’s traffickers. See B.M. v. Wyndham Hotels & Resorts, Inc., 20-cv-00656,

  Dkt. 80 at pp. 8 – 9. (N.D. Cal. July 30, 2020) (allegations of defendants’ general awareness of

  sex trafficking throughout the United States was insufficient to establish “participation in venture”

  element for imposing direct TVPRA civil liability).

                     3. BWI did not know and could not have known of J.L.’s trafficking.

           Plaintiff relies on two Southern District of Ohio cases (M.A. v. Wyndham Hotels and

  Resorts, Inc., 425 F. Supp. 3d 959 (S.D. Ohio 2019); H.H. v. G6 Hospitality, LLC, 2019 U.S. Dist.

  LEXIS 211090 (S.D. Ohio Dec. 6, 2019)) for the knowledge element of her claims. According to

  plaintiff, BWI “knew or should have known” that sex trafficking occurred at the hotel identified

  in the First Amended Complaint because BWI allegedly failed to implement certain sex trafficking

  prevention policies and training for its independently owned and operated hotels. See Dkt. 77 at p.

  13. First, Plaintiff has not alleged facts as to how BWI knew or should have known plaintiff was

  being trafficked. See B.M. v. Wyndham Hotels & Resorts, Inc., 20-cv-00656, Dkt. 80 at pp. 9 – 10

  (N.D. Cal. July 30, 2020) (theory that franchisee hotel staff knew or should have known of

  plaintiff’s trafficking was insufficient to support direct theory of TVPRA civil liability against

  corporate brand defendants.). Second, as several courts have held, franchisors or brands such as

  BWI are too far removed from plaintiff’s theory of liability to establish this element of the TVPRA.

  See, e.g., S.J. v. Choice Hotels International, Inc., 19-cv-6071, Dkt. 66 at *5. (“to conclude that

  franchisors…are liable under the TVPRA simply because they were generally aware that sex

  trafficking sometimes occurred on a franchisee’s property unjustifiably bridges the scienter gap



  4813-9382-2150.1                                 7
Case 1:19-cv-03713-PAB-STV Document 81 Filed 08/03/20 USDC Colorado Page 8 of 11




  between “should have known” and “might have been able to guess.”); Jane Doe 1 v. Red Roof

  Inns, Inc., 1:19-cv-3840, Dkt. 282 at p. 9 (“the fact a franchisor may conduct inspections of a

  franchised property by itself is insufficient to impart knowledge of trafficking activity upon a

  franchisor or that a franchisor should have known of such trafficking activity.”).

           Further, M.A. and H.H. are distinguishable, as those plaintiffs alleged facts of actual

  knowledge. In M.A., the plaintiff alleged a particular hotel employee ignored her pleas and screams

  for help. M.A., 425 F. Supp. 3d at 962. In H.H., the plaintiff alleged hotel staff of a particular

  defendant discovered her tied to a guest room bed and chained up in the bathroom, but ignored her

  pleas for help and did nothing to rescue her. H.H., 2019 U.S. Dist. LEXIS 211090 at *3. Here,

  plaintiff has made no such allegations against BWI.

           C. The First Amended Complaint Does Not Plausibly Allege Direct Liability.

           Plaintiff’s argument that BWI is directly liable for plaintiff’s trafficking under Section

  1595 is meritless. She declares war on the hotel industry, arguing that corporate brands stand in

  the best position to combat sex trafficking. See Dkt. 77 at p. 14. However, as the United States

  Judicial Panel on Multidistrict Litigation recently recognized in denying plaintiffs’ requests for

  centralized litigation of TVPRA claims (including this case), hotels are not monolithic. See In re

  Hotel Indus. Sex Trafficking Litig., 433 F. Supp. 3d 1353 (J.P.M.L. 2020). She has not alleged that

  she or her traffickers interacted with any BWI employees during her alleged trafficking1. Neither

  her Complaint nor Response plead or proffer evidence that BWI had knowledge of her trafficking;



  1
   Plaintiff cites to Licari v. Best Western Int’l., 2013 U.S. Dist. LEXIS 97725 (D. Utah July 12,
  2013) to support her theory of direct liability. Dkt. 77 at p. 15. But in that case the District Court
  determined that BWI as a corporate brand, could not be held directly liable for plaintiff’s
  Legionnaire’s disease, as it did not owe a duty of care to the hotel guests. Id. at *19- 20.


  4813-9382-2150.1                                  8
Case 1:19-cv-03713-PAB-STV Document 81 Filed 08/03/20 USDC Colorado Page 9 of 11




  they merely allege generalized knowledge that sex trafficking occurs throughout the hotel industry.

  Cf. Bistline v. Parker, 918 F.3d 849 (10th Cir. 2019) (allegations actual knowledge of the

  plaintiff’s sex trafficking and active participation in a trafficking venture supported claim for

  direct liability under TVPRA).

           D. The First Amended Complaint Does Not Plausibly Allege Indirect Liability.

           As the TVPRA is silent on application of a standard of vicarious liability, the Court should

  analyze plaintiff’s claim for vicarious liability under federal common law. See Meyer v. Holley,

  547 U.S. 280, 285 (2003). The Tenth Circuit’s common law on agency holds that when a franchisor

  or brand does not have the right to control the premises, no agency relationship exists, and thus

  the franchisor may not be held liable for civil claims. Lockard v. Pizza Hut, 162 F.3d 1062, 1070

  (10th Cir. 1998); see Thornton v. JOBEC, Inc., 2019 U.S. Dist. LEXIS 20821 at *5 – 6 (D. Colo.

  Feb. 8, 2019) (Brimmer, J.).

           BWI’s Motion to Dismiss describes its relationship with the hotel identified in the First

  Amended Complaint and provides public records and a copy of its membership agreement (which

  the Court can consider on a motion to dismiss) to verify its position. BWI’s Motion also cites a

  host of applicable caselaw establishing use of a corporate logo, advertising, central reservation

  system, participation in rewards programs, or implementing franchisor policy manuals and

  standards does not create an agency relationship for the purposes of tort liability. See Dkt. 71 at

  pp. 6 – 7. This is consistent with other courts’ analyses in the context of TVPRA claims. For

  example, the S.J. Court held:

           [P]laintiff only sets forth facts tending to show that the franchisors’ involvement was
           limited to uniformity and standardization of the brand. Thus, to the extend [sic] that
           they aren’t mere legal conclusions, these allegations, even if proven true, would fail
           to sufficiently demonstrate that the franchisor defendants exercised such complete


  4813-9382-2150.1                                   9
Case 1:19-cv-03713-PAB-STV Document 81 Filed 08/03/20 USDC Colorado Page 10 of 11




            control over the day-to-day operations of the franchisee’s business that its purported
            independence may be fairly dismissed as a fiction.

   S.J., 19-cv-6071, Dkt. 66 at * 7.

            In C.K. v. Wyndham Hotels & Resorts, Inc., 3:19-cv-1412 at Dkt. 126, p. 17-18 (M.D. Fla.

   July 10, 2020), the Court recently dismissed a plaintiff’s claims of direct liability and vicarious

   liability with prejudice based on apparent agency and alter ego. Plaintiff’s counsel in that case, the

   same firm as herein, withdrew the direct liability, apparent agency, and alter ego causes of action,

   after being questioned by the Court on the topic Id. If she does not do so here, they should be

   dismissed.

                                             CONCLUSION

            For the foregoing reasons and those in its Motion, BWI respectfully requests the Court

   grant its motion and dismiss the First Amended Complaint with prejudice.



   Dated: August 3, 2020                     Respectfully Submitted,



                                             By:          /s/ Donald E. Lake, III
                                                   Donald “Tripp” E. Lake, III
                                                   Karen L. Campbell
                                                   LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                   1700 Lincoln Street, Suite 4000
                                                   Denver, Colorado 80203
                                                   Phone: (303) 861-7760
                                                   Fax: (303) 861-7767
                                                   Email: Tripp.Lake@lewisbrisbois.com
                                                   Attorneys for defendant Best Western
                                                   International, Inc.




   4813-9382-2150.1                                 10
Case 1:19-cv-03713-PAB-STV Document 81 Filed 08/03/20 USDC Colorado Page 11 of 11




                                    CERTIFICATE OF SERVICE

            I hereby certify that on this 3rd day of August 2020, I presented the foregoing was filed

   electronically by uploading to the CM/ECF system which will send notification of the filing to a

   counsel of record.

                                                               /s/ Donald E. Lake, III
                                                               Donald E. Lake, III




   4813-9382-2150.1                                11
